 

 

A024SC (Rev. 11!16)A1nended.lu'dg1nentin a Criminal Case

(NOTE: ldentify Changes with Asterisks(*))

 

 

 

Sheet 1
UNITED ST'ATES DISTRICT CoURT
Western District ofWashington `
-UNITED STATES OF AMERICA AMENDED JUDGMENT IN A CRIMINAL CASE
v. .
Mm_tin Gamia_GOnZaleZ Case Number: 2:17CR00286.TLR-001
USM Number: 42927~086
Dat_e of Original Judgment: 04/30/2018 Gregory Geist

 

(Or Date of Last Amended Judgment)
Reason for Amendment:`

I:] Currection ofSentencc on Remand (lB U.S.C. 3742(@(1) and (2))

I:l Reduction cf Sentence for Changed‘Circu1nstances (Fed, Rt Crim, P. 35{1)})
l:l Ccrrection cf Sentence by Sentenchig Court (Eecl. R‘ Crim. P. 35(a))

l:l Ccrrection cf Sentence for Clerical Mistake (Fed. R. Crim. P. 36).

THE DEFENDANT'
pleaded guilty to count(s) l of the Information

|`_`I pleaded nolo contendere to count(s)

 

Defendant’s Attorney

I:i Moditication of Supervision Ccnditions (18 U.S.C. §§ 3563(¢:) cr 353-3(¢3))'
I] Moclification of Imposed Term of Imprisonrnent for Extracrdinary and
Compelling Reasons (IS U.S.C. § 3582(¢)(1)) 7
l:l Modification of lmposecl Term of lmpiisonment for Retroaetive Amendment(s)
to-the Sentencing Guidelines (18 U.S.C. § 3582(c)(2)}
l:l Direct Motion to Distn'ct Ccurt Pursuant
|:| 23 U.s.o § 2255 or |:l 18 U.s.c. § 3559(¢)<7}
I:I Mcditication of Restitution Order (18 U.S.C. § 3664)

 

Wl'lich_ Was accepted by the ccurt.
|:| `Was found guilty on count(s)

 

after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense

8 U.s.c. § 1326(3)

Ille-g,al Reentry After Deportation

j Oi`fense Ellded Cotlnt
10/18/2017 l

The defendant is sentenced as provided in pages 2 through 4 of this judgment The sentence is imposed pursuant to

the Sentencing Reforrn Act of 1984.
|:l The defendant has been found not guilty on count(s)
l:l Count(s} [:\ is

 

l:] are dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name residence,
or mailing address until all flnes, restitution costs, and special assessments imposed by this judgment are fully paid If ordered to pay

restitution, the defendant must notify the court and United States Attorney cf material

gCS 111 6001`[01'[11$ Glf'Clll'l'lSlal'lC€S.

 

Assistan

A\r;;d?;iles Attomey
Tf lmpo tion Ju@`oft XQA/K

Signature of

J
James L ]Lgbart, United States District Judge
Na:ne and 4u"l'it(e of ludge

l;“-Q\;>Q bu»\,\ :LO \O\
,>

Date_` "

 

 

 

A0245C (Rev. 1 1!16) Aincnded Judgment in a Cn'rninal Case (NOTE: Identify Changes with Asterisks(*))
Sheet 2 _ Imprlscnment

Judgment -~ Pagc 2 of 4
DEFENDANT: Martin Garcia-Gonzalez
' CASE NUMBER: 2:17CR00286.TLR-001

 

IMPRISONMENT _
T he defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term cfc
_ ’2, 0 - m out/hr

 

ij The court makes the following recommendations to the Bureau of Prisons:

[ n m The defendant is remanded to the custody of the United States Marshal.

i:| The defendant shall surrender to the.United States Marshal for this district:
13 at |`_`| a.rn. |:| p.rn, on
|:l as notified by the United State's Marshal'.

 

i:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
l:| before 2 p.m on
|`_'| as notified by the United States Marshal.
l:l as notified by the Probation or Pretrial Services Oftice.

 

 

 

 

 

 

 

RETURN

I have executed this judgment as follows: '
§
§ Defendant delivered on ` to
g at , with a certified copy of this judgment
1
l _
UNITE;D sTArEs MARSHAL -
! 3

DEPUTY UNITED SI`ATES MARSHAL

 

 

A0245C (Rev. 1 il 16) Amended Judgment in a Criminal Case (NOTE: Identify Changes with Asterisl<s(*))
Sheet 5 - giminal Monetary Penalties

 

, ludgment _ Pege 3 of 21
DEFENDANT: Martin Garcia-Gonzalez '

_ CASE NUMBER: 2:17CR00286JLR-001

_ CRIMINAL MONETARY PENALTIES
The defendant must pay the total criminal monetary penalties-under the schedule of payments on Sheet 6.

Assesslnent JVTA Assessment* Fine ' Restitution
TOTALS $ 100 $ Not applicable $ Waived $ Not applicable
l:| The determination of restitution is deferred until . An Amended Judgment fn a Criminai Case (AO 245 C)

Will be entered after such determination

i:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column beiow. However, pursuant to 18 U,S.C. § 3664(i), all nonfederal
victims must be paid before the United St'ates is paid.

Name of Payee Tota] Loss* Restitution Ordered Priority or Percentag_e

ToTALs s 0.00 ` -$ 0..00

|_'_`| Restitution amount ordered pursuant to plea agreement $

 

[:| The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
the fifteenth day after the date of the judgment pursuant to 18 U.S.C. § 3612(£). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

ij The court determined that the defendant does not have the ability to pay interest and it is ordered that:

|:l the interest requirement is waived for the |:l fine i:l restitution
|:l the interest requirement for the ij fine |___l restitution is modified as follows:.

'l`he court finds thc defendant is financially unable and is unlikely to become able to pay a fine and, accordingly, the imposition
of a fine is waived

* .Tustice for Victims of Trafficking Act of`2015, Pub. L. No. 114-22.
** Findings- for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for
offenses committed on or after September 13, 1994, but before April 23, 1996.

 

 

A0245C (Rev, _i 1!16) Arnended Judgment in a `Crirninel Case (NOTE: Identify Changes with Asten'sks(*))
Sheet 6 _ Schedule of PaEents

 

. m Judgrnent m Page 4 of 4
DEFENDANT: Martin Garcia-Gcnzal.ez

CASE NUMBER: 2: 17CR002861LR-001
SCHEDULE OF PAYMENTS

` Having assessed the defendant’s ability to pay', payment of the total criminal monetary penalties is due as fcllows:

PAYMENT IS DUE [MMBDIA”[ELY. Any unpaid amount shall be paid to
Clerl<'s Offlce, United States District Court, 700 Stewart Street, Seattle, WA 93101.

During the period of imprisonment no less than 25% of their inmate gross monthly income or $25.00 per quarter,
whichever is greater, to be collected and disbursed in accordance with the Inmate Financial Responsibility Program.

ij During the period of supervised release, in monthly installments amounting to not less than lt)% of the defendants gross
monthly household income, to commence 30 days after release from imprisonment

|:l During the period of probation, in monthly installments amounting to not less than 10% of the defendants gross monthly
household income, to connnence 30 days after the date of this judgment

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the Court. The defendant shall pay more than the amount established whenever possible The
defendant must notify the Court, the United States Probation Office, and the United States Atto_rney's Office of any
material change in the defendants financial circumstances that might affect the ability'to pay restitution

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during the period of imprisonment Ali criminal monetary penalties, except those payments made through
the Federal Bureau of Prisons’ Inmate Financial Responsibility Program are made to the United States District Court,
Western District of Washington. For restitution payments, the Clerk of the Court is to forward money received to the
party(ies) designated to receive restitution specified on the Criminal Monetaries (Sheet 5) page.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

l:l Joint and Several .

Defendaut and Co-Defendant Names and Case Numbers declaring defendant namber), Total Arnount, .Toint and Several
Amount, and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following orders (]) assessment (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) J\/"TA Assessment, (B) penalties, and (9) costs, including cost of prosecution and court costs.

 

